Case 1:19-cv-06189-LDH-RML Document 21 Filed 11/10/20 Page 1 of 3 PageID #: 145




                                                                           JENNIFER A. GOLINVEAUX
                                                                                                     Partner
                                                                                             (415) 561-1506
                                                                                  JGolinveaux@winston.com




 November 10, 2020

 VIA ECF

 The Honorable Robert M. Levy
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Airwair International Ltd, a company of the United Kingdom, v. Primark US
        Corporation, a Delaware corporation, Primark Limited, a limited company in England
        and Wales, Case No. 19-cv-06189 LDH-RML

 Dear Judge Levy:

         Pursuant to Local Civil Rule 37.3 (c), Defendants submit this letter seeking your
 assistance regarding a discovery matter that the parties have been unable to resolve.
 Specifically, the parties are at an impasse regarding two issues concerning the proper form of a
 Confidentiality Order appropriate for this litigation. The inability to agree to a form of
 Confidentiality Order is holding up settlement discussions as the parties have agreed to
 exchange certain confidential documents and information as part of settlement negotiations. 1
         The parties disagree on two issues relating to the Confidentiality Order, namely, 1)
 whether materials disclosed in this proceeding can properly be used by Plaintiff in connection
 with other proceedings in the European Union; and 2) whether in this case a two tier
 Confidentiality Order with an Outside Counsel Eyes’ Only tier of protection is appropriate.
         On the first issue, Plaintiff has insisted on including a provision in the Confidentiality
 Order specifically allowing Plaintiff to use any material produced in this litigation to pursue
 ongoing parallel infringement actions outside of the U.S. Defendants disagree that this is a
 proper use of confidential discovery produced in this case. In light of the parallel actions, and
 the commercially sensitive discovery Plaintiff is seeking, Defendants also believe that a two-
 tier Confidentiality Order is appropriate in this case, particularly in light of the fact that
 Plaintiff’s in-house counsel is actively managing both actions. The form of Confidentiality
 Order proposed by Defendants is attached hereto as Exhibit A. For ease of reference it is
 redlined against the Court’s model form of Confidentiality Order. In accordance with Local
 Civil Rule 37.3 (a), the parties met and conferred in good faith in an effort to resolve this
 dispute several times between Wednesday October 21, 2020 and Friday October 30, 2020 both
 telephonically and by email, but were unable to reach an agreement on these issues.

 1
  Defendants have confirmed to Plaintiff that the shoe models at issue in this action are no longer
 being sold in the U.S. and that total sales in the U.S. were very small. Plaintiffs are insisting on
 detailed records related to such sales, and the entry of an appropriate Confidentiality Order has
 been a gating issue to continued negotiation of a settlement agreement.
Case 1:19-cv-06189-LDH-RML Document 21 Filed 11/10/20 Page 2 of 3 PageID #: 146

                                                                     The Honorable Robert M. Levy
                                                                               November 10, 2020
                                                                                           Page 2



        I.      It is Improper for Plaintiff to Use This Action to Obtain Commercially
                Sensitive and Confidential Information to Pursue Other Foreign Actions.
          Plaintiff filed this action on November 1, 2019. There is an ongoing parallel litigation in
 Europe brought by Plaintiff against Primark involving certain of the same shoe models at issue
 in this case. 2 When the parties began negotiating an appropriate form of Confidentiality Order
 for this case, Plaintiff insisted on including a provision that would allow it to use confidential
 material produced by Defendants in this case in other enforcement proceedings. Specifically,
 Plaintiff insisted on including the following language (emphasis added):
                  A Receiving Party may use Protected Material that is disclosed or produced by
                  another Party or by a Non-Party in connection with this Action, or any other
                  foreign litigation or proceeding, only for prosecuting, defending, or attempting
                  to settle such actions, litigation, and proceedings.
          Such a provision is contrary to well-settled law. See In re Deutsche Bank Trust Co.
 Ams. & Total Bank Solutions LLC, 605 F.3d at 1378 (Fed. Cir. 2010) (“Typically, protective
 orders include provisions specifying that designated confidential information may be used only
 for purposes of the current litigation”)(emphasis added); In re Am. Express Anti-Steering Rules
 Antitrust Litig. (No II), 10-CV-04496 (NGG) (RER), 2012 WL 13098456, at *1 (E.D.N.Y.
 Nov. 16, 2012) (protective order limited use of confidential information “to only ‘the purpose
 of this litigation and not for any other purpose’”). Plaintiff’s position is also contrary to Your
 Honor’s standing Confidentiality Order, which specifically states that, “[t]he parties agree that
 any discovery material produced in this litigation and designated as confidential or for
 attorney’s eyes only may only be used in connection with this litigation.”
          II.     A Two-Tier Confidentiality Order is Appropriate Here
          Plaintiff also insists that its in-house counsel managing this and other enforcement
 actions for Plaintiff be entitled to see all confidential information produced by Defendants. In
 light of Plaintiff’s in-house counsel’s role, and the fact that she is managing other enforcement
 actions against Primark in the European Union involving the same shoe models, a two-tier
 Confidentiality Order is appropriate here.
          The issue turns largely on the specific role of in-house counsel within the business and
 whether he or she has a part in the type of competitive decision-making that would involve the
 potential use of the confidential information. See U.S. Steel Corp. v. United States, 730 F.2d
 1465, 1468 (Fed. Cir. 1984). Trial courts commonly enter protective orders that restrict
 disclosure of trade secrets and other confidential commercial information to counsel and
 experts. See Vesta Corset Co., Inc. v. Carmen Foundations, Inc., No. 97 Civ. 5139, 1999 WL
 13257, at *3 (S.D.N.Y. Jan.13, 1999). Other courts considering this issue have recognized that
 in a trademark infringement action, it is appropriate to include an “attorneys’ eyes only”
 designation restricting access to outside counsel where plaintiff's in-house counsel has a
 significant role in enforcement decisions, making it difficult for her to “compartmentalize” the
 information she received in the case. See Sony Computer Entertainment America, Inc. v. NASA
 Electronics Corp., 249 F.R.D. 378 (S.D. Fla. 2008). The same is true here. Clearly “[i]t is

 2
  See Airwair International Limited v. Primark Netherlands B.V. case number C/13/675004 KG
 ZA 19-1157. On December 20, 2019, the Amsterdam District Court issued a decision denying
 Plaintiff’s Motion for Preliminary Injunction and awarding Primark its fees. Plaintiff appealed
 that decision and the appeal is currently pending.
                                                   2
Case 1:19-cv-06189-LDH-RML Document 21 Filed 11/10/20 Page 3 of 3 PageID #: 147

                                                                     The Honorable Robert M. Levy
                                                                               November 10, 2020
                                                                                           Page 3



 difficult for the human mind to compartmentalize and selectively suppress information once
 learned, no matter how well-intentioned the effort may be to do so.” Koninklijke Philips N.V.
 v. iGuzzini Lighting USA, Ltd., 311 F.R.D. 80, 83 (S.D.N.Y. 2015). Your Honor’s standing
 Confidentiality Order also contemplates an “attorney’s eyes only” designation and Defendants
 respectfully submit that it is appropriate here. Defendants, for their part, have assured Plaintiff
 that the “attorney’s eyes only” designation will be used with discretion and limited to
 commercially sensitive materials.
                                           CONCLUSION
         Plaintiff’s position is both untenable and is delaying settlement discussions. 3
 Defendants respectfully request that their version of Your Honor’s standing Confidentiality
 Order attached as Exhibit A be adopted.

     Dated: November 10, 2020                  WINSTON & STRAWN LLP

                                               By: /s/ Jennifer A. Golinveaux
                                                    Jennifer A. Golinveaux

                                               Attorneys for Defendants
                                               PRIMARK US CORPORATION
                                               PRIMARK LIMITED




 3
  The parties currently have a November 16, 2020 deadline to mediate this case. While it initially
 seemed that a mediator would not be necessary in light of the fact that the shoe models at issue
 are no longer for sale in the U.S. and in light of the small number of sales of the shoes in the
 U.S., the parties’ inability to agree to a form of Confidentiality Order has held up settlement
 discussions.
                                                   3
